Opinion by
Ekwall, J.
Inasmuch as no evidence was introduced at the trial to establish whether or not there had been a short-landing of the 26 raincoats, it was held that the affidavits submitted to the collector for the sole purpose of establishing that the regulations were complied with, were insufficient to overcome the presumption of correctness of the collector’s action. Borgfeldt v. United States (11 Ct. Cust. Appls. 421, T. D. 39433) and Altman v. United States (13 Cust. Ct. 56, C. D. 868) cited. The protest was therefore overruled.